Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The terminal disclaimer filed on 06/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/746,392 has been reviewed and is accepted. The terminal disclaimer has been recorded.
3.	     Examiner has reviewed and considered Applicant’s modifications of 06/08/2022 and claims 2-37 are now in condition for allowance.
4.	As Applicant pointed out on pages 19-20 of the response, art of record, Tabe or Bhattacharya, does not teach and/or fairly suggest a process for:
“migrating identified subsets of computer programs and identified data resources from a first computer system to a second computer system by analyzing a set of multiple computer programs which includes performing a static analysis, including identifying static dependencies among elements of the  computer programs ecosystem based on values of parameters in parameter sets associated with the ecosystem, the elements of the ecosystem including the computer programs of the ecosystem and data resources associated with the computer programs, such analyzing also includes performing a runtime analysis of the set of multiple computer programs, including identifying one or more of the multiple computer programs, one or more of the data resources, or both that are utilized during execution of the set of multiple computer programs to process data records and performing a schedule analysis of the set of multiple computer programs, including identifying a particular computer program of the set of multiple computer programs that has a scheduled relationship with from another computer program of the set of multiple computer programs wherein the identified subsets of computer programs and identified one or more data resources from the static analysis, the runtime analysis, and the schedule analysis are transferred from a first computer system to a second computer system” and in as such a manner as recited in independent claim 2, and similarly as in independent claims 8, 14, 20, 26 and 32.
Thus all pending claims 2-37 are allowed over the art of record.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193